BaldwiN, Judge,
dissenting.
Neither appellant nor the principal opinion here has persuaded me that the Trademark Trial and Appeal Board committed reversible error in this case. I agree with the unanimous conclusion of the board that the record in this case does not justify the conclusion that the concurrent use of these two marks is likely to cause confusion, mistake or deception as to the source of the goods on which they are employed.
As in every case, this court’s decision must be based solely on facts found in the record or of which we might properly take notice. As in every appeal raising this particular issue, we must evaluate the marks in their entireties in light of the circumstances surrounding their use as indicated by the facts before us. I find the analysis put forward in the majority opinion to contain an overly technical, impermissible dissection of the two marks under consideration. In addition, I find that analysis to be based, at least in part, on conjecture and surmise regarding facts which, I believe, should not properly be considered.
Regarding the marks themselves, I disagree that HYGROTON and HYDRONOL are as similar as the majority opinion would suggest. Nothing more can be said. The marks are different. More im*976portantly, however, I cannot accept the majority’s contrived analysis concerning how the marks might be nsed or interpreted in commerce. Physicians, the acknowledged focal point for onr determination of the likelihood of confusion, may as a class be harried. Nevertheless, I am unwilling to assume that they do not compensate for this fact by being extra careful and discriminating in prescribing and dispensing medicines and drugs such as the diuretics here involved. I would more readily accept the majority’s conjectures in this regard if the record were to contain evidence of even a single instance of actual confusion. Needless to say, it does not. Therefore, I would affirm.
Ford, /., concurs in the result of this dissent.